On Petition eor Ebhearing.
Jordan, J.
The only reason urged by appellants for a hearing in this cause is that the court erred in holding that the longhand manuscript of the evidence was not properly a part of the record. It is insisted that by reason of the fact that the longhand report of .the evidence and the bill of exceptions into which it is purported to be incorporated were both filed on the same day, that we should infer or presume that the filing of this manuscript must necessarily have preceded the signing of the bill of exceptions by the trial court. But the duty of filing the original manuscript of the evidence in such cases, with the clerk of the lower court is, as we held, under the express provision of the statute then in force required to be performed by the party who is intending to have it incorporated into a bill of exceptions and certified to this court *176upon appeal of the cause, instead of a transcript thereof. Acts 1873, p. 194, section 1476, Burns’ R. S. 1894 (1410, R. S. 1881). Under the requirements of the law it is evident, we think, as held in the original opinion, that it is incumbent upon the party seeking to avail himself 'of having the evidence certified to this court, under the provision of this statute, to affirmatively disclose by the record that he first filed the manuscript with the clerk before it was incorporated into the bill of exceptions, and that in the absence of such affirmative showing, we are precluded from indulging in any presumptions or inferences in his favor upon this question. The statute, we think, intended to make the filing of the longhand manuscript of the evidence “by the party entitled to the use of the same,” a condition precedent to its being incorporated into a bill of exceptions. The only proof that the court has that this required condition has been performed by the party, is that established by the record or certificate of the clerk.' It is also insisted that when the bill of exceptions in the case at bar was made up, the sole expression upon the point involved, was what was. asserted in Hull v. Louth, 109 Ind. 315, and that nothing had been held to the contrary, until the decisions of Holt v. Rockhill, 143 Ind. 530; DeHart v. Board, etc.. 143 Ind. 363.
In this insistence, however, counsel are mistaken. In the appeal of Mason v. Brody, 135 Ind. 582, decided several months before the record in the cause now under consideration was made, this court expressly denied the rule affirmed upon this point in Hull v. Louth, supra, by holding that “the shorthand reporter’s manuscript of the evidence could not be incorporated in the bill of exceptions until after it had been first filed in the office of the clerk of the court in which the cause was tried.”
*177In Smith v. State, 145 Ind. 176, it was expressly declared that the holding in the Hull case upon this point was overruled by the former decisions.
Petition overruled.